DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “A moving-coil speaker, comprising a magnetic circuit system and a vibration system located above the magnetic circuit system, wherein the vibration system comprises a voice coil and the speaker vibration diaphragm of claim 1 as claimed in claim 10.” 

“a housing for receiving the magnetic circuit system and the vibration system, and a graphene polar plate fixed to the inner side of the housing, wherein the graphene polar plate is located above the vibration system and is parallel to the graphene film of the speaker vibration diaphragm, and the graphene polar plate fixed to the inner side of the housing and the graphene film of the speaker vibration diaphragm form a graphene capacitor as claimed in claim 11.” 

“A method for manufacturing the speaker vibration diaphragm according to claim 8 or 9claim 8, comprising the following steps: preparing a graphene film on the surface of a substrate to form a composite film comprising the substrate and a graphene film; performing a molding process on the composite film, such that the shape of the composite film is identical with the shape of the speaker vibration diaphragm to be formed; removing the molded graphene film from the molded composite film; and forming a silica gel vibration diaphragm body, which is compounded with the molded graphene film together, on one side of the molded graphene film as claimed in claim 14.”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 3, 4 and 14 are objected to because of the following informalities:  
Claim 3 recites “PEEK film”. Spell out an acronym or abbreviation in the first mention of claim 3, with the acronym identified in parentheses, then abbreviate and use the acronym throughout claim 4. Example: “Polyetheretherketone (PEEK) film”. 
Claim 3 recites “PI film”. Spell out an acronym or abbreviation in the first mention of claim 3, with the acronym identified in parentheses. Example: “Polyimide (PI) film”. 
Claim 4 recites “TPU film”. Spell out an acronym or abbreviation in the first mention of claim 3, with the acronym identified in parentheses. Example: “Thermoplastic Polyurethane Elastomer (TPU) film”. 
Claim 4 recites “a PEEK film” and it should be “the PEEK film”
Claim 14 recites “a graphene film” in Line 3 and it should be “the graphene film”.
Claim 14 recites “a graphene film” in Line 4 and it should be “the graphene film”.
Claim 14 recites “a silica gel vibration diaphragm body” in Line 8 and it should be “the silica gel vibration diaphragm body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the outer surface of the PEEK film" in Lines 3-4. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "outer surface of the PEEK film ". 
Claim 7 recites the limitation "the edge of the planar portion" in Line 3. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "edge of the planar portion". 
Claim 9 recites the limitation "the edge of the planar portion" in Line 3. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "edge of the planar portion". 
Claim 10 recites the limitation "the upper surface of the vibration diaphragm body" in Lines 4-5. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "upper surface of the vibration diaphragm body". 
	Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li CN104320741 (For examination purports English Machine Translation of Li would be use as cited reference).

Regarding claim 1, Li teaches
A speaker vibration diaphragm (Fig. 3 shows an audio devices with compound voice diaphragm), comprising: 
a vibration diaphragm body (Fig. 3 shows a compound voice diaphragm is form by central area top dome part 311 and a ring circumferential portion 312), and 
a graphene film (Fig. 3 shows a graphene film 310) used as a conductive layer (Note: Graphene is conductive material) and compounded to one side surface of the vibration diaphragm body (i.e. compound voice diaphragm is form by central area top dome part 311 and ring circumferential portion 312) as shown in Fig. 3.

Regarding claim 2, Li teaches
The speaker vibration diaphragm according to claim 1, wherein the thickness of the graphene film is 2 µm (Pg. 3, Para. 17, Line 3).

Regarding claim 3, Li teaches
The speaker vibration diaphragm according to claim 1, wherein the vibration diaphragm body comprises a PEEK film (Pg. 3, Para. 4).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 4-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li CN104320741 (For examination purports English Machine Translation of Li would be use as cited reference) in view of Huang et al. (herein after Huang) US-PG-PUB No. 2014/0087133.

Regarding claim 4, Li teaches all the features with respect to claim 3, as outlined above. Li teaches in Fig. 3 of the vibration diaphragm body (i.e. compound voice diaphragm is form by central area top dome part 311 and ring circumferential portion 312) is a composite film which comprises the PEEK film (Pg. 3, Para. 4), wherein the graphene film (i.e. graphene film 310) is compounded to the outer surface of the PEEK film as shown in Fig. 3.
Li does not explicitly teach a TPU film.
	Huang teaches in Fig. 1 of a compound membrane 1 includes a polyetheretherketone (PEEK) film 11 and a thermoplastic polyurethance (TPU) elastomer 12.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diaphragm, as taught by Li with the compound membrane includes the 

Regarding claim 5, Li teaches all the features with respect to claim 1, as outlined above. 
Li does not explicitly teach that the vibration diaphragm body is a thermoplastic elastomer material film.
	Huang teaches in Fig. 1 of a compound membrane 1 includes a thermoplastic polyurethance (TPU) elastomer 12.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diaphragm, as taught by Li with the compound membrane includes the thermoplastic elastomer material film, as taught by Huang. The motivation is to use the thermoplastic elastomer material film to increase durability and flexibility of the diaphragm.
Regarding claim 6, the combination of Li and Huang teach all the features with respect to claim 5, as outlined above. Huang teaches that the thermoplastic elastomer material film is a thermoplastic polyurethane elastomer film (Para. [0008], Lines 4-5).

Regarding claim 7, the combination of Li and Huang teach all the features with respect to claim 5, as outlined above. Li teaches that the graphene film (i.e. graphene film 310) is only compounded to the planar portion of the diaphragm as shown in Fig. 3.
Li does not explicitly teach that the vibration diaphragm body is a thermoplastic elastomer material film.
	Huang teaches in Fig. 1 of the TPU elastomer 12 comprises a planar portion located in the center, and a bent rim portion located on the edge of the planar portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diaphragm, as taught by Li with the compound membrane includes the thermoplastic elastomer material film, as taught by Huang. The motivation is to use the thermoplastic elastomer material film to increase durability and flexibility of the diaphragm.

Regarding claim 10, Li teaches all the features with respect to claim 1, as outlined above. Li teaches that the graphene film (i.e. graphene film 310) of the speaker vibration diaphragm is compounded to the upper surface of the vibration diaphragm body as shown in Fig. 3.
Li does not explicitly teach a moving-coil speaker, comprising a magnetic circuit system and a vibration system located above the magnetic circuit system, wherein the vibration system comprises a voice coil.
	Huang teaches in Fig. 2 of an acoustic device 2, comprising a magnetic circuit system (i.e. magnet 22, yoke 20 and pole plate 23) and a vibration system (i.e. compound membrane 1 and coil 24) located above the magnetic circuit system, wherein the vibration system comprises a coil 24.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the audio device, as taught by Li with the moving-coil speaker, as taught by Huang. The motivation is to use the moving-coil speaker to increase the wide dynamic range of the device.

11.	Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li CN104320741 (For examination purports English Machine Translation of Li would be use as cited reference) in view of Liu et al. CN104853294 (For examination purports US-PG-PUB No. 2018/0077495 of Liu would be use as cited reference).

Regarding claim 8, Li teaches all the features with respect to claim 1, as outlined above. 
Li does not explicitly teach that the vibration diaphragm body is a silica gel vibration diaphragm body.
	Liu teaches in Fig. 1 of a silica gel vibration diaphragm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diaphragm, as taught by Li with the silica gel vibration diaphragm. The motivation is to use the silica gel vibration diaphragm to increase durability and flexibility of the diaphragm.

Regarding claim 9, the combination of Li and Liu teach all the features with respect to claim 8, as outlined above. Li teaches that the graphene film (i.e. graphene film 310) is only compounded to the planar portion of the diaphragm as shown in Fig. 3.
Li does not explicitly teach that the vibration diaphragm body is a thermoplastic elastomer material film.
	Liu teaches in Figs. 1 and 2 of the silica gel vibration diaphragm body comprises a planar portion 1, and a folded ring portion on the edge of the planar portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diaphragm, as taught by Li with the compound membrane includes the 
Allowable Subject Matter
12.	Regarding claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-18 are objected to as being dependent upon claim 14.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653